internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo br2-plr-110331-99 date date legend city y water district state x date date date date dear mr this is in reply to your request for a ruling submitted on behalf of the taxpayer city y concerning the availability of the exception from medicare taxes provided in sec_3121 of the internal_revenue_code the code to former employees of the water district facts the water district was created on date under the state x water code on date the water district became a subsidiary district of city y the water district is a not-for-profit local_government organization control and supervision of the water district is vested solely in the city y council the sources of funds used to operate the water district are fees for service and property taxes the water district is financially accountable to city y and the city y annual report includes the financial activities of the water district as a component of city y on date city y entered into an agreement with the water district which provided in pertinent part for the transfer of all water district employees below the level of the general manager to city y employment upon adoption of the agreement plr-110331-99 on date all former water district employees except the general manager became employees of city y pursuant to the agreement the water district now contracts with city y for the provision of water services city y and the water district are separate entities however their governing boards are identical in that the members of the city y council and the water district’s board_of directors are the same the former employees of the water district transferred to city y employment without interruption in service the former water district employees were given credit for seniority and retained all earned benefits and accrual rates as if all years_of_service at the water district were at city y of the twenty-four employees of the water district who were transferred to city y employment six were hired by the water district prior to date you have represented that pursuant to the continuing employment exception these six employees were exempt from medicare_tax while employed by the water district law and analysis taxes under the federal_insurance_contributions_act fica are computed as a percentage of wages paid_by the employer and received by the employee with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment section of the consolidated omnibus budget reconciliation act of amended sec_3121 of the code in general the amendment applies sec_3101 and sec_3111 the medicare portion of the fica to wages for services rendered after date by newly hired employees of states and political subdivisions previously most employees of states and political subdivisions were not covered under the fica as their services were excepted from the term employment by sec_3121 sec_3121 of the code provides a limited exception to sec_3121 subjecting certain state and local_government employees to medicare taxes but not old-age survivors and disability insurance taxes under sec_3121 except in limited circumstances services performed by state and local_government employees hired after date that are not subject_to a sec_218 agreement are employment for medicare_tax purposes the general manager has since retired his status was not raised in the ruling_request plr-110331-99 under sec_3121 of the code services performed by state_or_local_government employees hired on or before date continue to be exempt from medicare taxes if sec_3121 otherwise applies provided that such employees were performing regular and substantial services for pay on or before that date were employed in good_faith on that date had been hired for purposes other than avoiding the medicare taxes and have not at any time since that date experienced a termination of the employment relationship with the employer this is referred to as the continuing employment exception code sec_3121 provides that for purposes of the continuing employment exception all agencies and instrumentalities of a state shall be treated as a single employer and all agencies and instrumentalities of a political_subdivision of a state shall be treated as a single employer revrul_86_88 1986_2_cb_172 provides guidance concerning the continuing employment exception and the applicability of the medicare_tax revrul_86_88 provides at q a that an employee hired before date by a state employer who transfers after date to another state employer of that state may qualify for the continuing employment exception provided that transfer was made without a termination of the employee’s overall employment relationship with that state the same rule applies to an employee hired before date by a political_subdivision employer who transfers after date to another political_subdivision employer of that political_subdivision based on the information furnished we have concluded that the water district is an agency_or_instrumentality of city y therefore pursuant to code sec_3121 city y and the water district are treated as a single employer for purposes of the continuing employment exception moreover pursuant to revrul_86_88 where as here employees who were hired before date by a political_subdivision employer the water district who transfer after date to another political_subdivision employer city y of that political_subdivision may qualify for the continuing employment exception provided that transfer was made without a termination of the employee’s overall employment relationship with the political division consequently we hold that the six water district employees hired prior to date and previously entitled to the continuing employment exception to medicare taxes of code sec_3121 continue to be eligible for such exception following transfer to city y employment this holding is based on the representation that the six employees who are the subject of this ruling were entitled to the continuing employment exception prior to the transfer from employment with the water district to employment with city y that such employees are not covered by a sec_218 agreement and that there has been no other termination of the employees’ employment relationship plr-110331-99 we express no opinion on the tax consequences of the above transaction under any other section of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jerry e holmes chief branch two office of the associate chief_counsel employee_benefits and exempt_organizations
